         Case 1:20-cv-04393-ALC Document 9 Filed 07/01/20 Page 1 of 2


                                                                                 7/1/20
                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


 PAMELA WILLIAMS, on behalf of herself             :   Case No. 1:20-cv-04393-ALC
 and all others similarly situated,
                                                   :
                     Plaintiff,                                     ORDER
                                                   :        EXTENDING THE TIME FOR
 v.
                                                             DEFENDANT TO RESPOND
                                                   :
 BLAUER MANUFACTURING CO., INC.,                                       ECF CASE
                                                   :
                     Defendants.
                                                   :

               It is hereby agreed by and between plaintiff Pamela Williams and defendant Blauer

 Manufacturing Co., Inc. through their undersigned attorneys, that the time for the defendant to

 answer, move or otherwise respond to the Complaint shall be extended from July 2, 2020, to,

 through and including August 1, 2020. No extensions of time were previously requested.


STEIN SAKS, PLLC                                DAY PITNEY LLP
Attorneys for Plaintiff                         Attorneys for Defendant
Pamela Williams                                 Blauer Manufacturing Co., Inc.

_/s./ Yaakov Saks,________                      __/s./ Leslie A. Lajewski__
Yaakov Saks, Esq.                               Leslie A. Lajewski, Esq.
285 Passaic Street                              650 Third Avenue
Hackensack, NJ 07601                            New York, NY 10158
Telephone: (201) 282-6500                       Telephone: (973) 966-8173
Facsimile: (201) 282-6501                       Facsimile: (973) 206-6536
ysaks@steinsakslegal.com                        llajewski@daypitney.com

Dated: June 30, 2020                            Dated: June 30, 2020



 SO ORDERED this 1                day of July     , 2020

                                                              ___________________________
                                                              Honorable Andrew L. Carter, Jr.
                                                              United States District Judge



 105898652.1
        Case 1:20-cv-04393-ALC Document 9 Filed 07/01/20 Page 2 of 2

                                      CERTIFICATION OF SERVICE

              I certify that, on this date, I caused to be served a copy of the within June 30, 2020, Letter

to the Honorable Andrew l. Carter, U.S.D.J. with enclosed Stipulation and Order Extending the

Time For Defendant to Respond via ECF and e-mail on Yaakov Saks, Esq., counsel for Plaintiff

at the following address:

                                     Yaakov Saks, Esq.
                                     Stein Saks, PLLC
                                     285 Passaic Street
                                     Hackensack, NJ 07601
                                     ysaks@steinsakslegal.com




                                                      /s/ Leslie A. Lajewski
                                                     Leslie A. Lajewski


Dated: June 30, 2020




105898652.1                                             2
